Citation Nr: 0635258	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  00-14 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Fiancé 


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
August 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The Board remanded this case in April 2001, March 2005, and 
January 2006.  


FINDING OF FACT

Tinnitus was not demonstrated in service, and it is not 
otherwise related to service.


CONCLUSION OF LAW

The veteran does not have tinnitus which is the result of 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in October 2001 correspondence 
and an August 2003 supplemental statement of the case (SSOC), 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save for a 
failure to provide notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  The claim was most recently 
readjudicated in June 2006.  See SSOC.  The failure to 
provide notice regarding how a disability rating and an 
effective date are assigned is harmless because the 
preponderance of the evidence is against the appellant's 
claim for service connection for bilateral tinnitus; thus, 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot. 

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show to entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Therefore, the actions taken by VA have cured any 
error in the timing of notice.  Further, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  


Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To he extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

The veteran contends that his tinnitus is related to military 
service.  Specifically, the claimant relates that his 
tinnitus was caused by inservice exposure to acoustic trauma 
and, more precisely, to being near a grenade which was 
discharged in approximately 1961 by a fellow soldier at Camp 
Casey, Korea.  See page six of October 2000 hearing 
transcript (transcript).  He also testified in the course of 
that hearing that during his military service he fired 
several different weapons, including small mortar, all 
without the use of ear protection.  See page four of 
transcript.  

The veteran's service medical records are devoid of any 
findings relating to either complaints of, or a diagnosis of, 
tinnitus.  

A February 1977 letter from Walter Arute, M.D., indicates 
that the veteran was first seen for complaints of tinnitus in 
1971.  It was noted that the veteran had been exposed to a 
considerable noise in his position at the Campbell's Soup 
Company.  The veteran indicated that he wore ear protection.  
An audiogram from 1971 was noted to reveal bilateral 
sensorineural hearing loss, which, he mentioned, was more 
than likely noise induced.  The physician attributed the 
tinnitus to the veteran's bilateral sensorineural hearing 
loss.  

A May 1978 report prepared by Walter Bromberg, M.D., a 
psychiatrist, noted that he examined the veteran without 
having access to any prior medical treatment records.  The 
appellant reported serving in the Army for two years, and 
then working for Campbell's Soup for 19 years.  The latter 
employment was noted to involve work in a very noisy area.  
The veteran stated that he sought treatment for hearing 
difficulties beginning in 1971.  Then, fourteen months ago, 
i.e., March 1977, he reported beginning to have problems with 
ringing in his ears.  Dr. Bromberg diagnosed traumatic 
neurosis, and opined that the Army "may have" had an 
approximate 10 percent responsibility for the "total 
problem."

In a June 1979 report prepared by Sutter Diagnostic and 
Treatment Center notes a two to three year history of 
tinnitus.

In the course of VA examinations afforded the veteran in 
November 1979 and May 1988 he made no complaints concerning 
problems associated with tinnitus.  

A March 1984 Social Security Administration decision shows 
that while the veteran was found to be disabled, and to have 
both a hearing loss due to his work for Campbell's and 
tinnitus, he was disabled for Social Security purposes for 
reasons unrelated to tinnitus.  

The report of a January 1999 VA audio examination shows that 
the veteran complained of bilateral constant tinnitus 
occurring since he was in the military.  Tinnitus was not 
diagnosed.  

A July 2000 VA neurology outpatient treatment record shows a 
diagnosis of tinnitus.  

At an October 2000 hearing conducted by a Veterans Law Judge 
the veteran testified that a line of duty investigation was 
conducted as a result of the above-mentioned grenade incident 
at Camp Casey, Korea.  See page seven of transcript.  Efforts 
to obtain such a report proved unsuccessful; the National 
Personnel Records Center informed VA of this fact in 
September 2001.  

VA outpatient treatment records on file, dated from 2000 to 
2003, show various ear-related complaints, to include ringing 
in the ears in November 2001.  A November 2001 ear, nose, and 
throat note includes a diagnosis of bilateral cerumen 
impaction.  The veteran also complained of tinnitus in June 
2002.  Cerumen impaction was also diagnosed on other 
occasions during this period.

A February 2004 VA audio consult report shows that bilateral 
sensorineural hearing loss was diagnosed.  A diagnosis of 
tinnitus was not provided.  

Review of hearing transcripts dated in January 2004 (local 
hearing) and October 2005 (Travel Board hearing, conducted by 
the undersigned), essentially contain testimony provided by 
the veteran which is consistent with the testimony provided 
in October 2000.  Essentially, the appellant reported that he 
was exposed to acoustic trauma during his military service, 
and that service connection was therefore warranted.  He also 
testified in October 2005 that he had been seen for 
evaluation at the Jack Vernon Research Center, located in 
Oregon, for tinnitus.  These records were sought in 
conjunction with the January 2006 remand.  

The veteran was supplied a VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA), in February 2006.  The veteran was requested to 
return this form so that VA could seek these specifically 
named private medical records.  Review of the record shows 
that the veteran did not return the form.  Given that "[t]he 
duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); and given that the 
appellant cannot passively wait for help in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence, id., 
adjudication of his claim may go forward without these 
records.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Initially, the Board notes that the nine years from the 
veteran's August 1962 separation from active duty to the 
first reported diagnosis in 1971 is too remote in time to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (Service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service.)

Given the above facts, the Board's analysis will focus on 
whether tinnitus is related to military service.  In this 
regard, while both private and VA diagnoses of tinnitus are 
of record, the record is devoid of a medical opinion which 
directly relates the veteran's claimed tinnitus to his 
military service.  Indeed, the 1977 letter from Dr. Arute 
related the veteran's tinnitus to bilateral sensorineural 
hearing loss, which is not a service connected disorder.  

There is no competent evidence linking tinnitus to service, 
and as noted, the separation medical examination is negative 
for complaints or findings of tinnitus.  Accordingly, after 
considering all of the evidence of record, the Board 
concludes that the weight of the evidence is against finding 
that the veteran has service-related tinnitus.  Hence, 
service connection is denied.  38 U.S.C.A. §§ 1131, 5107; 38 
C.F.R. § 3.303.  

In reaching the above conclusion, the Board considered the 
May 1978 report from Dr. Bromberg which provided that the 
Army "may" have been responsible for 10 percent of the 
total problem.  Such an opinion is of de minimus probative 
value, however, because of the fact that the opinion was 
based solely on the appellant's own self reported history, 
because the opinion was conditional in nature ("may" 
implies "may not,"), and because the physician did not 
directly link the onset of tinnitus to service.  In light of 
these factors, Dr. Bromberg's opinion provides an 
insufficient foundation upon which to grant service 
connection.

The Board has not overlooked written statements to VA from 
the veteran's representative and other laypersons.  Lay 
witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Lay statements as to the 
origins of a current disability, however, are not probative 
because lay persons are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the Board assigns more weight to the objective 
medical evidence of record as outlined above.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


